Title: To John Adams from Timothy Pickering, 19 October 1798
From: Pickering, Timothy
To: Adams, John



Sir,
Trenton Oct. 19. 1798.

Yesterday I returned to you the two letters from Mr. Murray which you desired me to decypher: I now inclose another private letter from Mr. Murray.
The Treasurer, Mr. Meredith, enquired to-day for the time of death of Judge Wilson. It is noted in the original letter from Judge Iredell which I had the honor to send you early in September: it is still with you. As it is necessary for the Treasury accounts to ascertain the day of Judge Wilson’s death, you will have the goodness to turn to Judge Iredell’s letter, and inform me.
I am with great respect, / Sir, / your most obt. Servant,

Timothy Pickering.